             Case 2:15-cv-01175-RSL Document 218 Filed 01/06/21 Page 1 of 6



 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7    YESENIA PACHECO, et al.,
                                                         Case No. C15-1175RSL
 8                  Plaintiffs,
                                                         ORDER DIRECTING CLERK TO
 9           v.                                          ENTER JUDGMENT
10    UNITED STATES OF AMERICA,
11                  Defendant.
12
13          Following a bifurcated bench trial, the Court determined that defendant is liable to

14   plaintiffs in the amount of $10,042,294.81. Defendant requested that the Court impose a

15   medical reversionary trust over the $7.5 million portion of the award that represents

16   SLP’s future special damages, citing RCW 4.56.260. The Court therefore requested, and

17   the parties have submitted, proposals for periodic payment as required by the statute and

18   Dutra v. U.S., 478 F.3d 1090, 1092 (9th Cir. 2007) (“After the United States requested

19   that the district court apply § 4.56.260, the district court was required to solicit payment

20   plan proposals from each party . . . .”). The Court has now reviewed the parties’

21   proposals.

22          As an initial matter, neither party has proposed a periodic payment plan that

23   complies with RCW 4.56.260. The proposals do not provide for periodic payments of any

24   type, either of the whole or part of the future economic damage award, instead specifying

25   lump sum payments to be made immediately upon entry of judgment. Contra RCW

26   4.56.260(1). In addition, neither proposal provides an opportunity for modification of the

     ORDER DIRECTING CLERK
     TO ENTER JUDGMENT - 1
                Case 2:15-cv-01175-RSL Document 218 Filed 01/06/21 Page 2 of 6



 1   judgment to apportion and award unpaid future damages, if any, upon SLP’s death.
 2   Contra RCW 4.56.260(5).
 3          In Dutra, however, the Ninth Circuit suggested that neither defect is disqualifying.
 4   The panel was fully aware that the United States is prohibited from making periodic
 5   payments under the Federal Tort Claims Act (“FTCA”) and that the government was
 6   seeking the imposition of a trust instrument that would automatically return unused funds
 7   to the United States upon the judgment creditor’s death. The court nevertheless held that
 8   “[a] reversionary trust is one possible mechanism to effectuate the periodic payment of
 9   future medical expenses; it is not an alternative remedy, nor is it inconsistent with
10   § 4.56.260.” 478 F.3d at 1092. Where the state statute and the FTCA are not entirely
11   compatible, the Ninth Circuit concluded that the federal act “authorizes courts to craft
12   remedies that approximate the results contemplated by state statutes . . . .” Id.
13          The result contemplated by the state statute is a payment plan “which in the
14   discretion of the court and the interests of justice best provides for the future needs of”
15   SLP. RCW 4.56.260(2). The United States, while barely mentioning SLP’s best interests, 1
16   asserts that the “purpose of Washington’s periodic payment statute is to prevent payment
17   for future medical expenses that are never incurred” and that RCW 4.56.260(1) provides
18   that the payments “cease once the plaintiff dies or no longer requires future medical
19   care.” Dkt. # 212 at 3. Subsection (1) contains no such sunset provision, and defendant’s
20   assertion regarding the legislature’s intent or purpose is unsupported by any citation to
21   legislative history, case law, or the text of the statute. Considering the statute as a whole
22   (including the preamble to 1986 c 305, of which RCW 4.56.260 is a part), it is at least as
23   likely that the legislature was concerned about bankrupting an uninsured defendant if the
24
            1
25           Defendant’s suggestion that a reversionary trust instrument is necessary to protect SLP
     from parental malfeasance is contradicted by the evidence presented at trial and wholly
26   unsupported by the existing record.

     ORDER DIRECTING CLERK
     TO ENTER JUDGMENT - 2
             Case 2:15-cv-01175-RSL Document 218 Filed 01/06/21 Page 3 of 6



 1   entire judgment amount came due immediately and therefore chose to provide a
 2   mechanism through which a payment plan could be established to level out the hardship
 3   imposed by a significant judgment. If the legislature had been concerned about the
 4   unfairness of a tortfeasor having to pay for future economic damages that were never
 5   incurred, as urged by defendant, it would have included a sunset provision or created an
 6   automatic reversionary interest in unpaid amounts. It did not do so, however, instead
 7   postponing any decision regarding what to do with unpaid funds until the need arises (and
 8   affirmatively prohibiting reversion in certain circumstances):
 9          Upon the death of the judgment creditor, the court which rendered the
            original judgment may, upon petition of any party in interest, modify the
10
            judgment to award and apportion the unpaid future damages. Money
11          damages awarded for loss of future earnings shall not be reduced or
            payments terminated by reason of the death of the judgment creditor.
12
13   RCW 4.56.260(5).

14          The Court finds that plaintiffs’ proposal for lump sum payments which resolve

15   counsels’ claim for attorney’s fees and costs, establish a Special Needs Trust, and fund

16   the purchase of an annuity to make periodic payments into the Special Needs Trust best

17   provides for the future needs of SLP. The $7.5 million that represents the present value of

18   SLP’s future special damages shall be paid as follows:

19          $2 million to Maxwell Graham in full payment of all attorney’s fees and costs
                   associated with the $7.5 million award;
20
21          $3 million to a Special Needs Trust established for SLP with Christi Fried as the
                   Trustee; and
22
23          $2.5 million to BHG Structured Settlements, Inc., as assignee, to be used to
                  procure an annuity contract issued by Berkshire Hathaway Life Insurance
24                Company of Nebraska to fund the Trust at $6,425 per month for 40 years
                  certain and life thereafter. The periodic payments to the Trust will begin on
25
                  April 1, 2021, and end after 40 years or the death of SLP, whichever comes
26
     ORDER DIRECTING CLERK
     TO ENTER JUDGMENT - 3
                Case 2:15-cv-01175-RSL Document 218 Filed 01/06/21 Page 4 of 6



 1                  second.
 2
     The obligation to make the periodic payments established by this judgment will be
 3
     assigned to BHG Settlements, Inc. The procurement of the annuity used to meet the
 4
     obligation to make periodic payments will be facilitated through the Ringler office in
 5
     Bellevue, Washington. The monthly payment set forth above is based on current rates
 6
     with the annuity issuer, Berkshire Hathaway Life Insurance Company of Nebraska. The
 7
     actual monthly payment amount will be determined at the time the annuity is funded using
 8
     the present value cost of $2,500,000. For purposes of the annuity and assignment, the
 9
     parties agree that SLP was born with epilepsy and bilateral perisylvian polymicrogyria,
10
     which contributes to her cognitive delays.
11
            Upon SLP’s death, 100% of the remaining certain payment (i.e., those to be paid in
12
     the first 40 years of the annuity), if any, will be canceled and commuted to a lump sum
13
     payment that is reduced and discounted to present value as calculated by the annuity
14
     issuer according to the formula described in the footnote. 2 Contingent payments (i.e.,
15
16          2
               The annuity issuer will establish the annual discount rate to be applied to the payments
17   that are subject to commutation as either the annual rate determined below or a two percent (2%)
     annual rate, whichever annual discount rate is higher:
18
            The annual Internal Rate of Return at which the annuity contract will be issued, as stated
19          on the annuity contract; plus 1.25% (125 basis points); plus
20
            The reported effective annual yield of the U.S. Treasury 30-year Bond available on the
21          date of SLP’s death; minus

22          The reported effective annual yield of the U.S. Treasury 30-year Bond available on the
            contract date, as stated in the annuity contract.
23
     The resulting annual discount rate will be used to compute the present value of the payments that
24
     are subject to commutation, resulting in the commuted lump sum payment amount. If any
25   payments that would otherwise be subject to commutation were made prior to the annuity issuer
     being notified of SLP’s death, the lump sum payment will be reduced by the sum of such
26   payments unless the payments are returned to the annuity issuer.

     ORDER DIRECTING CLERK
     TO ENTER JUDGMENT - 4
                Case 2:15-cv-01175-RSL Document 218 Filed 01/06/21 Page 5 of 6



 1   those to be paid after the first 40 years of the annuity only if SLP is alive) have no value
 2   for purposes of calculating the lump sum and will not be included in the payments subject
 3   to commutation. The annuity issuer will determine the amount of the lump sum payment
 4   within thirty days of receiving proof of SLP’s death. The annuity issuer will retain the
 5   calculated lump sum amount for another ninety days following the determination of the
 6   amount so that any party in interest has an opportunity to file a petition under this cause
 7   number to modify the judgment and award or apportion the funds. If a petition is not
 8   timely filed, the annuity issuer will pay to the person or entity designated as “Contingent
 9   Payee” under the annuity contract the commuted lump sum: the Contingent Payee may
10   not delay or defer receipt of commuted lump sum payment.3
11
12          For all of the foregoing reasons, the Clerk of Court is directed to enter judgment in
13   favor of plaintiffs and against defendant in the total amount of $10,042,294.81, payable as
14
15
             The annuity issuer will use the U.S. Federal Reserve’s published market yields to
16   determine the applicable U.S. Treasury 30-year Bond yields. If the date of death is not a business
     day, the annuity issuer will use the reported yield on the next business day following the date of
17   death.
             An increase in the annual yield of the U.S. Treasury 30-year Bond between the contract
18   date and the date of death will decrease the lump sum payment, and a decrease in the annual yield
     of the U.S. Treasury 30-year Bond between the contract date and the date of death will increase
19
     the lump sum payment. Because the future certain payments will be discounted to present value,
20   the lump sum payment will be less than the sum of the payments subject to commutation. If
     death occurs early in the payment term, the sum of all periodic payments received under the
21   agreement may be less than the purchase price.
            3
22             Nothing stated herein shall imply that any future payment under the annuity may be
     transferred to any other person. However, if the payee has transferred any amount of a specific
23   payment to any other person pursuant to a court order under applicable law, the amount so
     transferred will first be deducted from the portion of any specific payment that is not
24
     a payment that is subject to commutation. If the amount transferred cannot be fully satisfied
25   exclusive of the payments that are subject to commutation, any remaining amount necessary to
     satisfy said transfer shall be deemed to have been removed from the payments that are subject to
26   commutation, notwithstanding any other term or calculation contained herein.

     ORDER DIRECTING CLERK
     TO ENTER JUDGMENT - 5
                Case 2:15-cv-01175-RSL Document 218 Filed 01/06/21 Page 6 of 6



 1   follows:
 2         $1,542,294.81 to Yesenia Pacheco
 3         $1,000,000.00 to Luis Lemus
 4         $2,000,000.00 to Maxwell Graham
 5         $3,000,000.00 to a Special Needs Trust established for SLP with Christi Fried as
 6                  the Trustee; and
 7         $2,500,000 to BHG Structured Settlements, Inc., as assignee, to be used to procure
 8                  an annuity contract issued by Berkshire Hathaway Life Insurance Company
 9                  of Nebraska to fund the Trust.
10
11         Dated this 6th day of January, 2021.
12
                                               Robert S. Lasnik
13                                             United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
     ORDER DIRECTING CLERK
     TO ENTER JUDGMENT - 6
